No. 98-41185
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 98-41185
                         Summary Calendar



DAVID RAY LEVERTON ET AL.,

                                            Plaintiffs,

DAVID RAY LEVERTON,

                                            Plaintiff-Appellant,

versus


TIMOTHY WEST, Etc.; ET AL.,

                                            Defendants,


TIMOTHY WEST, Warden; TEXAS DEPARTMENT OF
CRIMINAL JUSTICE - INSTITUTIONAL DIVISION;
ROBERT MORIN, Major; HAROLD HASTY, Food Manager;
CLINT GILBERT, Sergeant; JIMMY BINGHAM, Sergeant;
DENISE MELANCON, Sergeant,

                                            Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:95-CV-448
                       --------------------
                          March 24, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     David Ray Leverton, Texas state prisoner # 373652, appeals

the district court’s dismissal of his civil rights complaint as


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41185
                                 -2-

frivolous.    Leverton argues that the district court erred in

dismissing his civil rights claims without conducting a Spears**

hearing.    He also argues that the district court abused its

discretion in denying his motions for appointment of counsel, for

class action certification, and to file a supplemental complaint.

     Leverton has shown no error in the district court’s

dismissal of his claims without conducting a Spears hearing

because Leverton developed his claims in the district court in

his amended complaints.    See Eason v. Thaler, 14 F.3d 8, 9-10

(5th Cir. 1994).    The district court did not abuse its discretion

in denying Leverton’s motion for the appointment of counsel.       See

Ulmer v. Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1992).       The

district court did not abuse its discretion in denying Leverton’s

motion for class action certification.     See Fed. R. Civ. P. 23;

Lightbourn v. County of El Paso, Tex., 118 F.3d 421, 425-26 & n.4

(5th Cir. 1997), cert. denied, 522 U.S. 1052 (1998).    The

district court also did not abuse its discretion in denying

Leverton’s motion for leave to file a supplemental complaint.

See Fed. R. Civ. P. 15(d); Lewis v. Knutson, 699 F.2d 230, 239

(5th Cir. 1983).

     AFFIRMED.




     **
           Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).